Citation Nr: 0018688	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-04 429	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
one or more missing teeth on the basis of combat or other 
service trauma is well-grounded.  

2.  Entitlement to service connection for one or more missing 
teeth on the basis of combat or other service trauma.  

3.  Entitlement to an increased rating for enucleation of the 
left eye, currently evaluated at 40 percent disabling, 
including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from May 1966 to August 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 RO decision, which, in 
pertinent part, denied a rating in excess of 40 percent for 
enucleation of the left eye, and denied service connection 
for one or more missing teeth.  In October 1999, the 
veteran's representative asserted a claim for a total rating 
for compensation purposes based on individual 
unemployability.  In a November 1999 statement, the 
representative withdrew that claim.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for one or 
more missing teeth on the basis of combat or other service 
trauma is plausible.  

2.  The veteran's enucleation of the left eye does not either 
result in frequent periods of hospitalization or cause marked 
interference with employability above and beyond what is 
contemplated by the current disability rating, and the 
veteran is not blind in his non service-connected right eye.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for one or 
more missing teeth on the basis of combat or other service 
trauma is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A rating in excess of 40 percent for enucleation of the 
left eye, including on an extraschedular basis, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321(b), 3.383(a), 4.84a, Diagnostic 
Code 6066 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the veteran's service medical records discloses 
that, on May 1966 enlistment examination, he was not 
described as having any missing teeth.  A December 1968 
medical narrative summary reported that the veteran sustained 
shell fragment wounds to the left eye and the left side of 
his face as a result of hostile action with the enemy in 
Vietnam in December 1968.  The veteran's left eye was 
subsequently surgically removed.  A medical progress report 
dated in December 1968 included diagnoses of multiple shell 
fragment wounds of the face, and a fragment wound of the left 
eye with rupture of the globe.  On medical board discharge 
examination of the veteran in June 1969, it was noted that 
teeth numbers 2, 5, 13, 15, 19, and 30 were missing.  

On September 1997 VA examination of the veteran's eyes, it 
was noted that the left eye was prosthetic.  Visual acuity in 
the right eye at near distance was 20/40 uncorrected and 
20/20 corrected.  Visual acuity in the right eye at far 
distance was 20/20, both uncorrected and corrected.  The 
examiner noted that there was no report of visual field 
deficit by the veteran or on examination.  Diagnoses included 
myopic astigmatism with presbyopia oculus dexter, prosthetic 
eye oculus sinister secondary to trauma, with chronic 
conjunctivitis, and non-insulin dependent diabetes mellitus.  
The examiner indicated that there was no sign of retinopathy 
oculus dexter.  

In a January 1999 Statement of the Case, the RO cited the 
provisions of 38 C.F.R. § 3.321 in connection with 
consideration of the claim for an increased rating for 
enucleation of the left eye.  In view of this, it is 
indicated that the RO concluded that assignment of a rating 
in excess of 40 percent for enucleation of the left eye, on 
an extraschedular basis was not warranted.  

The most recent RO rating decision of record, dated in 
October 1999, shows that the veteran's service-connected 
disabilities include:  (1) Dementia associated with brain 
trauma, rated 50 percent disabling under Diagnostic Code 
9304; (2) Absence of the left eye, rated 40 percent disabling 
under Diagnostic Code 6066; (3) Facial scars, rated 30 
percent disabling under Diagnostic Code 7800; (4) Loss of 
sensation in the upper left gums, rated 30 percent disabling 
under Diagnostic Code 8205; and (5) Chronic conjunctivitis 
(of the left eye), rated 10 percent disabling under 
Diagnostic Code 6018.  A combined 90 percent service 
connected disability rating is currently in effect.  The 
veteran has also been awarded special monthly compensation on 
the basis of anatomical loss of the left eye.  


Analysis

Whether the Claim of Entitlement to Service Connection 
For One or More Missing Teeth on the Basis of Combat
Or Other Service Trauma is Well-Grounded

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  38 C.F.R. 
§ 3.381 provides for the granting of service connection for 
missing teeth due to combat or other in service trauma.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in order for a claim for service connection to 
be well-grounded, there must be competent medical evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to whether the claim of entitlement to service 
connection for one or more missing teeth on the basis of 
combat or other service trauma is well-grounded, the veteran 
had six missing teeth at the time of his examination on 
separation from service.  In logic, the teeth noted as 
missing on his separation examination are still missing now.  
Therefore, the first and third requirements of Caluza are 
met.  There is clinical documentation in the service medical 
records of severe combat trauma to the veteran's face and of 
missing teeth, thereby satisfying the second element of 
Caluza.  Further, there is clinical documentation of the 
veteran having sustained a loss of sensation in the upper 
gums on the left side of his mouth due to the shell fragment 
wounds in service, and, as noted above, service connection 
and a 30 percent rating are currently in effect for this 
disability.  The Board finds that the evidence of record 
satisfies all of the requirements of Caluza, the claim of 
entitlement to service connection for one or more missing 
teeth on the basis of combat or other service trauma is well-
grounded, and to that extent, the appeal as to this issue 
should be granted.  


Entitlement to an Increased Rating for Enucleation of the
Left Eye, Currently Evaluated at 40 Percent Disabling,
Including on an Extraschedular Basis

The Board finds that the veteran's claim for an increased 
rating for his service-connected enucleation of the left eye 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

The veteran's enucleation of the left eye is currently rated 
40 percent disabling under Diagnostic Code 6066.  Diagnostic 
Code 6066 governs ratings where there is anatomical loss of 
an eye, and visual acuity in the other eye is 20/40 (6/12).  
38 C.F.R. § 4.84a, Diagnostic Code 6066 (1999).  The 40 
percent rating currently in effect is the maximum schedular 
rating available under Diagnostic Code 6066.  

Pursuant to 38 C.F.R. § 3.383, compensation is payable for 
combinations of specified service-connected and non-service-
connected disabilities as if both disabilities were service-
connected, provided the nonservice-connected disability is 
not the result of the veteran's own willful misconduct.  The 
disabilities specified in 38 C.F.R. § 3.383 include blindness 
in one eye as a result of a service-connected disability and 
blindness in the other eye as a result of a non service-
connected disability.  See 38 C.F.R. § 3.383(a)(1) (1999).  
Under 38 C.F.R. § 3.383(a)(1), a higher schedular rating for 
the veteran's service-connected enucleation of the left eye 
would be potentially available if he were blind in his non 
service-connected right eye.  The report of the VA 
examination of the veteran's eyes in September 1997 
demonstrates that he is not blind in his non service-
connected right eye.  Therefore, a higher schedular rating 
for the veteran's enucleation of the left eye is not 
warranted.  

As to the applicability of an extraschedular rating, pursuant 
to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is 
warranted where a case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  The veteran's service-connected enucleation of the 
left eye does not by itself result in frequent periods of 
inpatient hospital care or marked interference with 
employment beyond that contemplated by the 40 percent 
schedular rating currently in effect for the left eye 
disability.  Accordingly, a higher rating for service-
connected enucleation of the left eye, on an extraschedular 
basis, is not warranted.  


ORDER

The claim for service connection for one or more missing 
teeth on the basis of combat or other service trauma is well-
grounded, and to this extent, the appeal as to this issue is 
granted.  

Entitlement to a rating in excess of 40 percent for 
enucleation of the left eye, including on an extraschedular 
basis, is denied.  


REMAND

With regard to the claim of entitlement to service connection 
for one or more missing teeth on the basis of combat or other 
service trauma, in a July 1997 statement, the veteran's 
representative asserted that the veteran had teeth on the 
left side of his mouth extracted at the VA Medical Center in 
Manchester, New Hampshire in approximately 1984, due to nerve 
damage causing poor circulation or gum disease.  The claims 
folder does not contain clinical records of the VA medical 
treatment to which the veteran's representative refers.  VA's 
duty to assist claimants in the development of well-grounded 
claims requires that all pertinent VA clinical records be 
obtained and associated with the claims folder.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  Further, 
the Board concludes that a comprehensive dental examination 
is required, to include charting of the veteran's teeth, so 
that there is current medical evidence of all teeth that are 
missing, and to obtain an appropriate medical opinion 
concerning the missing teeth.  

Accordingly, the claim of entitlement to service connection 
for one or more missing teeth on the basis of combat or other 
service trauma is REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request that he furnish the names and 
addresses of all health care providers, 
in addition to the VA Medical Center in 
Manchester, New Hampshire, who have 
provided him with dental treatment since 
his discharge from service.  All records 
of any such dental treatment, including 
records of VA inpatient and outpatient 
dental treatment, listed by the veteran 
must be associated with the claims 
folder.  

2.  The veteran should then be afforded a 
comprehensive VA dental examination, 
including a charting of the veteran's 
teeth, to determine which of his teeth 
are missing.  The examining dentist must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  All clinical findings must 
be reported in detail.  The examiner must 
furnish an opinion as to which of the 
veteran's missing teeth were extracted 
because they were carious and non-
restorable, and which of his teeth were 
extracted due to the residuals of shell 
fragment wounds to the veteran's face, 
including loss of sensation in the upper 
left gums.  

3.  Following completion of the foregoing 
development, the RO should review the 
claim for service connection for one or 
more missing teeth on the basis of combat 
or other service trauma to determine 
whether the claim may be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



